department of the treasury internal_revenue_service tege eo examinations mail stop dal rd commerce st dallas texas release number release date legend org organization name xx date address address date date taxpayer_identification_number person to contact employee identification_number employee telephone number org address certified mail - return receipt dear last date to file a petition in tax_court may 20xx this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated november 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 after july 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed notice taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosures publication publication department of the treasury internal_revenue_service mail stop po box ogden ut government entities division org address employer_identification_number tax period s form s certified mail - return receipt requested date of this notice contact person id number contact telephone numbers toll free long distance fax dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code irc is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809zf if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the irc provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the irc you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and telephone number ___ hours sincerely sunita lough director eo examinations enclosures publication publication form 886a report of examination letter catalog number 34809zf form 886-a rey date schedule number or exhibit explanations of items ‘name of taxpayer tax identification_number year period ended june 20xx org legend org organization name state state president president dir director xx date address address city city issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts exhibit a see summary below provides copies of the internal_revenue_service correspondence to exempt_organization eo requesting that exempt_organization file the form_990 for the tax period ending june 20xx summary of exhibit a contact correspondence sent certifie d mail y n n receipt signed n a eo advised returns would be filed tvpe - letter postal tracer letter date sent xx xx xx xx - letter g19 compliance check president at city address form_4759 sent to confirm address l3948 to president at city address form_4759 received back from post office utf unable to forward l4055 to city address n a n a n n a n a n a postal pracer a y n n a n a letter receipt receipt letter xx xx letter returned not deliverable unable to forward l4055 to po box city given returned unclaimed l4055 to city address letter returned delivery _ attempt was made notice signed receipt returned by po xx xx xx l3606 to city addre sec_1 to city address letter xx o1-25- receipt letter letter n a n a n a n a i n n y y y n y y y form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a ea explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended june 20xx xx xx xx xx xx xx xx xx xx xx xx org i receipt letter receipt letter a letter returned delivery attempted xx letter returned unclaimed l1477 to po box city letter returned not deliverable unable to forward l1477 to city address n a n a n a y y n n a n a letter receipt l1477 to city address per usps tracking service notice left l1- address l1477 to city address at city city letter n a n a n n y y i y n y y n a letter letter ' letter po l1477 to po box city l1477 to city president response from president no longer active with organization he will forward to dir at city address october letter to city returned from post office unclaimed october letter to city address returned from post office unclaimed october letter to city address returned undeliverable xx xx xx receipt receipt receipt n a ___ n a n a n a n a n a n a org has failed to respond to the internal_revenue_service correspondence or file the forms for the tax period ending june 20xx law form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a a ed schedule number or exhibit explanations of items name of taxpayer tax identification_number year period ended org june 20xx sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sulficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 is required to file an annual return of information shall submit such rev_rul 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government’s position is the irs’s position that the organization failed to meet the reporting requirements under it irc dollar_figuredollar_figure and to be recognized as exempt from federal_income_tax under sec_501 these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax it is the government’s position that since the organization has not complied with requirements its exempt status should be revoked form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer tax identification_number year period ended june 20xx org organization’s position in april of 20xx the organization said they were working on the form_990 for 20xx neither this return nor any subsequent returns have been filed due to the lack of response since may of 20xx the organization’s position is unknown conclusion the organization’s exempt status is revoked effective july 20xx form_1120 u s_corporation income_tax return should be filed for the tax periods ending on or after june 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
